Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/30/2020 and 06/11/2020 are being considered by the examiner.
Drawings
The drawings are objected to because in Fig.1B element number 90 should be corrected to 100 (Electronic circuitry).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 2-4, 6-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation of "the sensor response to the periodically applied electrical signals in the second mode" in Lines 1-2.  There is insufficient antecedent basis for “the periodically applied electrical signals in the second mode” and it is not clear if the periodically applied electrical signals in the second mode is the same periodically applied electrical signals in the first mode or it is a different periodically applied electrical signals rendering the claim indefinite.
For the purpose of examination examiner interprets/reads this limitation as “the sensor response to a periodically applied electrical signal (or periodically applied electrical signals) in the second mode”.
Remaining claims are rejected due to their dependency to a rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 21-25 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Scheffler et al. (US 20130186777 A1,prior art of record).
Regarding claim 1, Scheffler in Fig. 2A discloses a method of operating a gas sensor for a gas analyte including a sensing component, comprising:
in a first mode, interrogating the sensor (100) by periodically applying (e.g.¶0122,¶0167 and ¶0203 each working electrode area would be calibrated against the target gas of interest periodically applied to each electrode, user may be notified that a gas calibration is required in “X” days or another time period ) an electrical signal (¶0008- electronically interrogate the at least one gas sensor for detecting the analyte gas to determine the operational state or functionality thereof) to the sensing component (working electrodes 150a,150b) of the sensor (100), measuring sensor response (¶0008-measuring a response of an electrochemical sensor to the electronic simulation) to the electrical signal which is indicative of a sensitivity of the sensor each time the electrical signal is applied (¶0008-¶0009-the measured response is a potential difference or current, reactance or capacitance of the sensing element) to the sensing component (150a,150b), determining whether one or more thresholds have been exceeded based upon the sensor response determined each time the electrical signal is applied to the sensing component (¶0019-a control system includes electronically interrogating the sensor to determine the operational status thereof and, upon determining that the operational status is non-conforming based upon one or more predetermined thresholds), and entering a second mode (¶0196- e.g., second mode is any of options c and d that a user or instrument to repeat the “interrogation method” or signal the user or system to perform a “gas calibration”), different from the first mode in analysis of the sensor response to the periodically applied (e.g.¶0167 and ¶0203 each working electrode area would be calibrated against the target gas of interest periodically applied to each electrode, user may be notified that a gas calibration is required in “X” days or another time period ) electrical signals, if one or more thresholds are exceeded 
Regarding claim 5, Scheffler discloses the sensor response is determined without application of a test gas to the sensor [0008] the electronic interrogation proceeds without the application of the analyte gas or a simulant therefor to the system

Regarding claim 21, Scheffler further discloses data from the sensor is transmitted to a remote processor system for analysis (¶0037- The control system may, for example, be activated from a position remote from the position of the system).

Regarding claim 22, Scheffler in FIG. 3J discloses data from a second gas sensor (e.g., 420) for a second gas analyte different from the gas analyte (¶0133) or data from a third sensor (430-440) for an environmental condition is transmitted to the gas sensor (400).

Regarding claim 23, Scheffler in Fig. 2A discloses a system, comprising:
a sensor comprising a sensing component (working electrodes 150a, 150b) having at least one property sensitive (e.g., ¶0018, ¶0064-¶0065) to an analyte (at least Abstract- analyte gas or ¶0133 sensing gas analytes such as CO and etc.); and
circuitry (e.g. 190) in operative connection with the sensing component (working electrodes 150a, 150b) configured in a first mode to interrogate the sensor by periodically applying  (e.g.¶0122,¶0167 and ¶0203 each working electrode area would be calibrated against the target gas of interest periodically applied to each electrode, user may be notified that a gas calibration is required in “X” days or another time period ) an electrical signal to the sensing component (potential between working electrodes 150a,150b and reference electrode 170), measuring a sensor response (e.g.,¶0008-¶0009) to the electrical signal which is indicative of a sensitivity of the sensor each time the electrical signal is applied to the sensing component (e.g., working electrodes 150a,150b),  compare the sensor response to one or more threshold values (¶0019-a control system includes electronically interrogating the sensor to determine the operational status thereof and, upon determining that the operational status is non-conforming based upon 

Regarding claim 24, Scheffler in Fig. 2A and Figs.3I-3K discloses a method of operating a system including a plurality of like gas sensors, each of the plurality of like gas sensors including a sensing component, comprising:
in a first mode (¶0199, ¶0008), interrogating each of the plurality of like gas sensors (e.g., Fig.3H-3J 410-430) by periodically applying (e.g.¶0122,¶0167 and ¶0203 each working electrode area would be calibrated against the target gas of interest periodically applied to each electrode, user may be notified that a gas calibration is required in “X” days or another time period ) an electrical signal to the sensing component (e.g., electrodes 414, 424, 434, and 444) of the sensor (100 /400 or any of 410-440), determining a sensor response to the electrical signal which is indicative of a sensitivity for each of the plurality of like gas sensors each time the electrical signal is applied to the sensing component thereof(¶0199-¶0200), and analyzing the sensor response of each of the plurality of like gas sensors to the periodically applied (¶0122,¶0167 and ¶0203-¶204 ) electrical signals based upon a nominal response of the plurality of like gas sensors to the periodically applied electrical signals determined over time 
Regarding claim 25, Scheffler further discloses comprising determining whether to enter a second mode, different from the first mode in analysis of the sensor response to the periodically applied electrical signals, for each of the plurality of like gas sensors based upon comparison of the sensor response of each of the plurality of like gas sensors to the nominal response of the plurality of like gas sensors in the first mode (¶0196-¶0210).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3, 5-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheffler in view of Shariati et al. (US 20090137887 A1,” Shariati”).
Regarding claim 2, Scheffler fails to disclose the sensor response to periodically applied electrical signals in the second mode is analyzed to determine if the sensor response to the periodically applied electrical signals is stabilizing.
Shariati in ¶0984 teaches applied electrical signals in is analyzed to determine if the sensor response to the applied electrical signals is stabilizing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to analyze sensor response to the applied electrical signals for stability as taught by Shariatic and analyze Scheffler’s sensor response to periodically applied electrical signals in the second mode to determine if the sensor response to the periodically applied electrical signals is stabilizing. One of ordinary skill in the art would know the analyzing stability to check if there is a sensor drift improves the reliability of sensors.
Regarding claim 3, Scheffler fails to disclose determining a rate of change of the sensor response during the second mode to determine if the sensor response to the periodically applied electrical signals is stabilizing.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to analyze sensor response to the applied electrical signals for stability and determining a rate of change of the sensor response to determine if the sensor response applied electrical signals is stabilizing as taught by Shariatic and analyze Scheffler’s sensor response to periodically applied electrical signals in the second mode for determining a rate of change of the sensor response during the second mode to determine if the sensor response to the periodically applied electrical signals is stabilizing. One of ordinary skill in the art would know the analyzing stability to check if there is a sensor drift improves the reliability of sensors.
Regarding claim 5, Scheffler further discloses the sensor response is determined without application of a test gas to the sensor (¶0008).
Regarding claim 6, Scheffler further discloses at least one of a magnitude and a direction of the rate of change of the sensor response is determined (¶0031).
Regarding claim 7, Scheffler further discloses the sensor is an electrochemical gas sensor (e.g., ¶0006 or ¶0016,¶0120) and the sensing component is a working electrode (Fig.1 ,150a,150b) of the electrochemical gas sensor (110 and ¶0027).
Regarding claim 8, Scheffler further discloses a value for the sensor response is determined on the basis of at least one defined parameter (¶0043 e.g., potential difference between working electrodes or a current) of the sensor response (¶0038).

Regarding claim 9, Scheffler further discloses the at least one defined parameter of the sensor response is a baseline value of the sensor response (¶0165).
Regarding claim 10, Scheffler further discloses the value for the sensor response at each of the periodically applied electronic interrogations is a change in the value of at least one 
Regarding claim 11, Scheffler discloses the one or more threshold values for the sensor response are determined by tracking a value of the sensor response over time and determining an upper threshold and a lower threshold of nominal behavior for the sensor (¶0019-a control system determining that the operational status based upon one or more predetermined thresholds, ¶0196-¶0197 determined set points or thresholds).

Regarding claim 12, Scheffler discloses the one or more threshold values for the sensor response are determined for a sensor (¶0019-a control system includes electronically interrogating the sensor to determine the operational status thereof and, upon determining that the operational status is non-conforming based upon one or more predetermined thresholds).
 Scheffler fails to disclose for a plurality of like sensors and determining a group upper threshold and a group lower threshold of nominal behavior for the plurality of like sensors.
Shariati in e.g. ¶0017 and ¶718 teaches for a plurality of like sensors and determining a group upper threshold and a group lower threshold of nominal behavior for the plurality of like sensors (a retrospective analysis of sensor sensitivities and/or baselines collected from a set of sensors/patients, assuming that the set is representative of future data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine one or more threshold values for the sensor response over time as taught by Shariati for Scheffler’s sensors. One of ordinary skill in the art would know setting boundaries and thresholds ensure the right time for calibration and improve calibration (Shariati-¶0718).
Regarding claim 13, Scheffler discloses one or more other threshold values are determined by tracking the sensor response of a sensors (¶0019-a control system includes electronically interrogating the sensor to determine the operational status thereof and, upon determining that the operational status is non-conforming based upon one or more predetermined thresholds).
Scheffler fails to disclose by tracking the sensor response of each of the plurality of like sensors over time and determining an individual upper threshold and an individual lower threshold of nominal behavior for each of the plurality of like sensors.
Shariati in e.g. ¶0017 and ¶718 teaches by tracking the sensor response of each of the plurality of like sensors over time and determining an individual upper threshold and an individual lower threshold of nominal behavior for each of the plurality of like sensors (a retrospective analysis of sensor sensitivities and/or baselines collected from a set of sensors/patients, assuming that the set is representative of future data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine one or more threshold values for the sensor response over time as taught by Shariati for Scheffler’s sensors. One of ordinary skill in the art would know setting boundaries and thresholds ensure the right time for calibration and improve calibration (Shariati-¶0718).
Regarding claim 14, Scheffler fails to disclose the second mode is entered for a sensor based upon a comparison the sensor response to the upper threshold and the lower threshold as well as to the individual upper threshold and the individual lower threshold.
Shariati in e.g. ¶0017 and ¶718 teaches the second mode is entered for a sensor based upon a comparison the sensor response to the upper threshold and the lower threshold as well as to the individual upper threshold and the individual lower threshold (a retrospective analysis of sensor sensitivities and/or baselines collected from a set of sensors/patients, assuming that the set is representative of future data).


Regarding claim 15, Scheffler discloses the one or more threshold values for the sensor response are determined and determining an upper threshold and a lower threshold of nominal behavior for the sensor (¶0019-a control system includes electronically interrogating the sensor to determine the operational status thereof and, upon determining that the operational status is non-conforming based upon one or more predetermined thresholds).

Scheffler fails to disclose the one or more threshold values for the sensor response are determined by tracking a value of the sensor response over time and determining an upper threshold and a lower threshold of nominal behavior for the sensor.
Shariati in e.g. ¶0017 and ¶718 teaches the one or more threshold values for the sensor response are determined by tracking a value of the sensor response over time and determining an upper threshold and a lower threshold of nominal behavior for the sensor (a retrospective analysis of sensor sensitivities and/or baselines collected from a set of sensors/patients, assuming that the set is representative of future data).


Regarding claim 16, Scheffler discloses the one or more threshold values for the sensor response are determined by tracking the sensor response over time for a sensor and determining a group upper threshold and a group lower threshold of nominal behavior for a sensor (¶0019-a control system includes electronically interrogating the sensor to determine the operational status thereof and, upon determining that the operational status is non-conforming based upon one or more predetermined thresholds).
Scheffler fails to disclose the one or more threshold values for the sensor response are determined by tracking the sensor response over time for a plurality of like sensors and determining a group upper threshold and a group lower threshold of nominal behavior for the plurality of like sensors.
Shariati in e.g. ¶0017 and ¶718 teaches the one or more threshold values for the sensor response are determined by tracking the sensor response over time for a plurality of like sensors and determining a group upper threshold and a group lower threshold of nominal behavior for the plurality of like sensors (a retrospective analysis of sensor sensitivities and/or baselines collected from a set of sensors/patients, assuming that the set is representative of future data).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine one or more threshold values for the sensor response over time as taught by Shariati for Scheffler’s sensors. One of ordinary skill in the art 

Regarding claim 17, Scheffler discloses one or more other threshold values are determined by tracking the sensor response of a sensor and determining an individual upper threshold and an individual lower threshold of nominal behavior for a sensor.
Scheffler fails to disclose over time for a plurality of like sensors and determining a group upper threshold and a group lower threshold of nominal behavior for the plurality of like sensors.
Shariati in e.g. ¶0017 and ¶718 teaches one or more other threshold values are determined by tracking the sensor response of a sensor and determining an individual upper threshold and an individual lower threshold of nominal behavior for a sensor (a retrospective analysis of sensor sensitivities and/or baselines collected from a set of sensors/patients, assuming that the set is representative of future data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine one or more threshold values for the sensor response over time as taught by Shariati for Scheffler’s sensors. One of ordinary skill in the art would know setting boundaries and thresholds ensure the right time for calibration and improve calibration (Shariati-¶0718).
Regarding claim 18, Scheffler fails to disclose the second mode is entered for each of the based upon a comparison the sensor response of each of the plurality of like sensors to the group upper threshold and the group lower threshold as well as to the individual upper threshold and the individual lower threshold.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine one or more threshold values for the sensor response over time as taught by Shariati for Scheffler’s sensors. One of ordinary skill in the art would know setting boundaries and thresholds ensure the right time for calibration and improve calibration (Shariati-¶0718).

Regarding claim 19, Scheffler discloses each of the plurality of like sensors has at least one common characteristic other than being a like sensor (figs.3 all sensors are in a same geographical area of deployment).

Regarding claim 20, Scheffler discloses the at least one common characteristic is a geographical area of deployment (figs.3 all sensors are in a same geographical area of deployment).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheffler in view of Shariati and TOLMI, CN-106662559-B
Regarding claim 4, Scheffler further discloses changing the one or more thresholds (¶0196- If the data from, for example, an electronic interrogation or life and health test of a sensor is “non-conforming” or outside of one or more determined set points or thresholds, one or more of a to f tasks may be performed either individually or in any combination and option b) change the reporting parameters of the sensor ¶0198- in the case of changing the parameters 
Scheffler fails to disclose after determining that the sensor response to the periodically applied electrical signals has stabilized.
TOLMI teaches after determining that the sensor response to the applied electrical signals has stabilized (¶0089).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the sensor response applied electrical signals has stabilized as taught by TOLMI for Scheffle’s sensor response to the periodically applied electrical signals. One of ordinary skill in the art would know it improve the accuracy of calibrations.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187. The examiner can normally be reached 9:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

FATEMEH NIA
Examiner
Art Unit 2856



/FATEMEH ESFANDIARI NIA/Examiner, Art Unit 2856                                                                                                                                                                                                        
/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856